Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the court, as follows:
1. That the above entitled appeal for reappraisement covers a bag making machine exported from West Germany during February of 1965.
2. That the merchandise involved herein does not appear on the final list proclaimed by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 and published in T.D. 54521.
3. That at the time of exportation to the United States of the merchandise involved herein such merchandise was freely sold or in the absence of sales freely offered for sale to all purchasers for exportation to the United States in the usual wholesale quantities and in the ordinary course of trade at DM 44,500 net packed.
4. That the above said appeal for reappraisement is submitted on this stipulation.
On the foregoing agreed facts, I find and hold export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, 91 T.D. 295, to be the proper basis for the determination of the value of the merchandise under consideration and that such value is deutsche marks 44,500, net packed.
Judgment will issue accordingly.